DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are patent eligible because they recite additional elements which are significantly more than the abstract idea integrating the idea into a practical application, and the claims represent an improvement to the wireless payment system technology. The additional elements are a merchant device, a user device, a wireless link between the merchant device and the user device, a memory of the user device, and a protocol for communicating payment data. Together these additional elements integrate the abstract idea of receiving payment data into a practical application that utilizes the recited hardware to wirelessly process and confirm payment and security for the payment. There is no evidence that the claim recitations are well-understood, routine, and conventional. The claims add other meaningful limitations beyond generally linking the use of the judicial exception to a particular environment to transform the judicial exception into patent eligible subject matter. These limitations are meaningful in that they improve upon wireless payment system technology which previously required opening an application on the mobile device or some other type of interaction precluded by the claims.  The claims are not the mere instructions to apply the abstract idea on a computer because the claims recite details as to how the solution is accomplished, do not merely invoke computers as a tool to perform an existing process, and the claims apply to a particular application in the specific field of point-of-sale payment processing.  The claims do not recite insignificant extra-solution activity because the limitations are core to the solution of the invention as described in the specification.  In consideration of all the factors the claims recite patent eligible subject matter.
Chin, US PG Pub 2011/0282785 A1, teaches a gesture based authentication for wireless payment by a mobile electronic device but does not teach the single-interaction comprising a security measure to prevent unauthorized purchases.
Li, US PG Pub 2013/0307765 A1, teaches a contactless gesture-based method and apparatus that does not require interaction with the display but does not teach the user device retrieving, based on the single-interaction from the user, the user payment data from a memory of the user device, wherein receiving the user payment data via the wireless link at the merchant device to make a purchase is performed according to a protocol for communicating the user payment data to the merchant device.
Non-patent literature Kumar, Dileep, and Yeonseung Ryu teaches biometrics and fingerprint payment technology. The literature discusses pay by touch security payment technology but does not teach the user device retrieving, based on the single-interaction from the user, the user payment data from a memory of the user device, wherein receiving the user payment data via the wireless link at the merchant device to make a purchase is performed according to a protocol for communicating the user payment data to the merchant device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625